Name: Council Decision (EU) 2018/1838 of 19 November 2018 on the position to be taken on behalf of the European Union within the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part
 Type: Decision
 Subject Matter: Europe;  trade policy;  European construction;  international trade;  cooperation policy
 Date Published: 2018-11-23

 23.11.2018 EN Official Journal of the European Union L 298/11 COUNCIL DECISION (EU) 2018/1838 of 19 November 2018 on the position to be taken on behalf of the European Union within the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 323(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), no later than six months after the entry into force of the Agreement, the Association Committee meeting in Trade configuration (the Trade Committee) is to establish a list of individuals willing and able to serve as arbitrators in dispute settlement proceedings. (2) In accordance with Article 323(1) of the Agreement, the Union and Ukraine have proposed their respective candidates who are willing and able to serve as arbitrators, and have also agreed on five individuals that are not nationals of either Party who are to act as chairperson to an arbitration panel. (3) Ukraine proposed only four individuals. The fifth Ukrainian candidate should be proposed by Ukraine as soon as possible. (4) In order to ensure the proper functioning of the Agreement, it is appropriate to establish a list of 14 individuals who are willing and able to serve as arbitrators in dispute settlement proceedings without further delay. (5) The Decision of the Trade Committee should be published after its adoption, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union in the Association Committee meeting in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part as regards the adoption of the list of individuals who are willing and able to serve as arbitrators, in accordance with Article 323(1) thereof, shall be based on the draft Decision of that Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 The Decision of the Trade Committee shall be published in the Official Journal of the European Union. Done at Brussels, 19 November 2018. For the Council The President E. KÃ STINGER (1) OJ L 161, 29.5.2014, p. 3. DRAFT DECISION No ¦/2018 OF THE EU-UKRAINE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ on the establishment of the list of arbitrators referred to in Article 323(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), signed in Brussels on 27 June 2014 (the Agreement), and in particular Articles 323(1) and 465(3) thereof, Whereas: (1) In accordance with Article 323(1) of the Agreement, the Association Committee meeting in Trade configuration (the Trade Committee) is to, no later than six months from the entry into force of the Agreement, establish a list of individuals who are willing and able to serve as arbitrators. (2) The Union has proposed five individuals willing and able to serve as arbitrators, while Ukraine has proposed four. The Union and Ukraine have agreed on five individuals that are not nationals of either Party who are to serve as chairpersons to an arbitration panel. (3) In order to avoid further delays in the establishment of the list of individuals willing and able to serve as arbitrators and thereby ensure the proper functioning of the Agreement, in particular of Chapter 14 of Title IV thereof, the Trade Committee should approve that list on the basis of the submitted proposals. (4) Ukraine should submit its proposal for a fifth candidate to the Trade Committee as soon as possible, HAS ADOPTED THIS DECISION: Article 1 1. The list of individuals who are willing and able to serve as arbitrators pursuant to Article 323(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, is set out in the Annex to this Decision. 2. Ukraine shall submit its proposal for a fifth candidate who is willing and able to serve as arbitrator to the Trade Committee as soon as possible. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade configuration The Chair The Secretaries For Ukraine For the EU (1) OJ EU L 161, 29.5.2014, p. 3. ANNEX LIST OF ARBITRATORS PURSUANT TO ARTICLE 323(1) OF THE AGREEMENT Arbitrators proposed by the Union: 1. Claus Dieter EHLERMANN 2. Giorgio SACERDOTI 3. Jacques BOURGEOIS 4. Pieter Jan KUIJPER 5. Ramon TORRENT Arbitrators proposed by Ukraine: 1. Serhiy HRYSHKO 2. Taras KACHKA 3. Victor MURAVYOV 4. Yuriy RUDYUK Chairpersons selected by the Parties: 1. William DAVEY (USA) 2. Helge SELAND (Norway) 3. Maryse ROBERT (Canada) 4. Christian HÃ BERLI (Switzerland) 5. Merit JANOW (USA)